DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2020/0053842A1).
	Jeon discloses in reference to claim:
1.  A convection oven 100, the convection oven comprising: an oven body 102, the oven body defining a cooking cavity 104 having at least one wall with an opening 150;  a convection heating system mounted to the oven body, the convection heating system having: a heating element 136 for heating air, and a fan 138 to blow the heated air into the cooking cavity 104 through the opening 150;  a convection fan cover attached to the opening, the convection fan cover 116 having a plurality of openings 238 to allow heated air to move into the cooking cavity;  and a shutter system 240 attached to the convection fan cover, the shutter system 240 manipulating air flow through at least one of the plurality of openings at alternating intervals. 


 
2.  The convection oven of claim 1, wherein the blocking of at least one of the plurality of openings modifies the movement of air through the convection fan cover and into the cooking cavity. 
	
Jeon discloses a shutter 240 is movably mounted to back wall 
116 to selectively close block one or more secondary openings 238.  For 

L or vertical direction V) across outer openings 238B between an open position 
(FIG. 5) and a closed position (FIG. 6).  In the open position, outer openings 
238B may be unblocked and fluid communication may be permitted between 
convection fan 138 and the cooking chamber 104 through outer openings 238B.  In 
the closed position, shutter 240 may cover or block outer openings 238B and 
restrict fluid communication between convection fan 138 and cooking chamber 104 
through outer openings 238B.

3.  The convection oven of claim 1, wherein the plurality of openings comprise a series of uniform vents spaced at regular intervals. See Fig. 5, 6.
 
4.  The convection oven of claim 3, wherein the series of uniform vents can be opened and/or closed. See Fig. 5, 6.
 
5.  The convection oven of claim 4, wherein the shutter system manipulates air flow through the series of uniform vents by opening and/or closing one or more vents.  See Claim 2 and Fig. 5, 6.

6.  The convection oven of claim 3, wherein the shutter system manipulates air flow through the series of uniform vents by blocking and/or unblocking one or more vents. See Claim 2 and Fig. 5, 6.

 

9.  A convection fan cover, the convection fan cover comprising: a housing, the housing having a plurality of openings to allow for the movement of air out of the housing;  and a shutter system disposed inside the housing, the shutter system blocking at least one of the plurality of openings at alternating intervals to modify the movement of air out of the housing. See claim 1, mutatis mutandis
 
10.  The convection fan cover of claim 9, wherein the plurality of openings comprise a series of uniform vents spaced at regular intervals. See claim 3, mutatis mutandis
 

 
11.  The convection fan cover of claim 10, wherein the series of uniform vents can be opened and/or closed. See claim 4, mutatis mutandis
 

 
12.  The convection fan cover of claim 11, wherein the shutter system manipulates air flow through the series of uniform vents by opening and/or closing one or more vents. See claim 5, mutatis mutandis
 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al.  in view of Rand et al. (US 2015/0059595A1).
Jeon discloses the claimed invention except in reference to claim:
7.  The convection oven of claim 1, wherein the shutter system manipulates air flow in response to changes in temperature in the cooking cavity. 
 
8.  The convection oven of claim 1, wherein the shutter system manipulates air flow in response to pre-determined heating profiles. 


 
14.  The convection fan cover of claim 13, wherein the shutter system manipulates air flow in response to pre-determined heating profiles.

	Jeon further discloses Operation of oven appliance 100 can be regulated by a controller 140 that is operatively coupled (i.e., in communication with) user interface 128, heating elements 124, 126, 
and other suitable components of oven 100 [read as shutter system].  
[0029] In certain embodiments, in response to user manipulation of the user interface 128, controller 140 can operate the heating element(s).  Controller 140 can receive measurements from a temperature sensor 146 placed in cooking chamber 104 and, optionally, provide a temperature indication to the user with display 130.

	Rand discloses an oven similar to the claimed invention including a shutter system that manipulates air flow in response to changes in temperature or to pre-determined heating profiles.
	
 	Rand discloses this cooking schedule provides a schedule that may be as simple as a cooking time (being a time duration after which the oven turns off), a set of shelf times (being different time durations for different shelves of the oven) or a cooking temperature (being a temperature experienced by the probe 41).  The cooking schedule may variously control operation of the heater element 20, opening of the dampers 24 and 32, and control of the water jet 19 according to the time, temperature, humidity or the like.  Such cooking schedules may be entered by hand or may be selected from a menu of prestored such cooking schedules according to techniques known in the art.
	It would have been obvious to one of skill in the art to modify the device of Jeon to include a shutter system that manipulates air flow in response to changes in temperature or to pre-determined heating profiles as taught by Rand as such control systems were known in the art. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761